DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 4, 9-11 are canceled.
Claim 1 is amended.
Claims 1-3, 5-8 are pending

Specification
The newly amended title is accepted: Method for Reading a Code Stored in a Halftone Image and Comparison with a Retrievable Value.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/7/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PG Pub 2015/0036890 to Biró et al., and further in view of US Patent No. 7,394,573 to Goldberg et al. and CN 106407795 to Chen et al.

Regarding claim 1. Biró discloses a method for checking the authenticity of products (Abstract), 
by checking an image (A) of a product, wherein the proof of authenticity is not visible to the human eye and cannot be copied (“secondary information protecting against copying non-visible to the naked eye”, “said secondary information is non-reconstructable from the print of the security element”, Abstract), 
characterized in that a code stored in a halftone image by manipulation of dots and/or a manipulated field bounded in the halftone image (“In the present example, classification is performed in terms of the number of pixels forming the left-out area within each cell. Here, the number inscribed into a given cell corresponds to the size of the left-out area within the cell, expressed in pixels”, paragraph 34)
can be read by means of an optical device (“a check of the secondary information introduced into the code carrying primary information at the time of generating the security element applied to the printed matter is carried out (step 180). To this end, the classification of dots based on the code carrying primary information is performed again. After completion of the classification, a statistical analysis of the grayscale values of the obtained classes is carried out. For the image taken of a genuine print”, paragraph 43) and 
compared with a retrievable value in at least one database (“For a skilled person in the art it is, however, apparent that the previously selected coding concept for the secondary information (or its generating key) can be stored in a remote database. In such a case, within the framework of the method for authenticity inspection, the inspection device establishes a connection with the database through an appropriate data communication channel, interrogates the generating key needed, and then performs the authenticity check of the printed matter challenged”, paragraph 50), 
wherein in at least one field (F1 to F5) a part of a serial number is determined which describes the structure of the serial number (“A general method to generate a security element according to the invention formed by a combined code is shown in FIG. 1A. According to this, a code that carries information is chosen (step 100) which is formed by a well-known code sign (e.g. a bar code, a QR code, a Data Matrix code, a mobile code) or a uniquely coded line or point code. According to a yet further possibility, the code carrying primary information can also be formed by a line or point code hidden within an ornamental graphical illustration of the print. Moreover, the code carrying primary information can be the primary information itself, printed simply onto the printing substrate in an uncoded manner”, paragraph 28) and 
a function used for transmitting the serial number to the database, and in that the serial number is subsequently assembled and encrypted with the corresponding function (“For a skilled person in the art it is, however, apparent that the previously selected coding concept for the secondary information (or its generating key) can be stored in a remote database. In such a case, within the framework of the method for authenticity inspection, the inspection device establishes a connection with the database through an appropriate data communication channel, interrogates the generating key needed, and then performs the authenticity check of the printed matter challenged”, paragraph 50).
While Biró discloses a function used for transmitting the serial number to the database, Biró does not disclose where that function is a hash function wherein the encrypted serial number is sent to the database and a Merkle path stored for this hash value is determined, wherein an associated container hash is determined via the Merkle tree method.
However Chen, in the same area of using digital methods for authenticating hardcopy documents, discloses where that function is a hash function wherein the encrypted serial number is sent to the database and a Merkle path stored for this hash value is determined, wherein an associated container hash is determined via the Merkle tree method (“obtaining the Hash value of each target data, and storing each hash value, each hash value to generate at least one Merkels tree, the root of each Merkels tree through a transaction stored in the block chain of a block chain network, generating target data corresponding to each recipient. wherein the receipt comprises the corresponding target hash, path, and a transaction data storage path of the corresponding Merkels tree, the path comprises carrying out the pairing with the target hash to generate each hash value. The invention uses the characteristics and block chain in the Merkels tree data cannot be rewritten, realizes no need to rely on the transaction to exist in transaction time authentication of the target data to the certification authority, the transaction only needs storage roots on the block chain, a transaction can complete the authentication of batch data”, Abstract).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Biró’s security elements applied onto printing substrates to include: where that function is a hash function wherein the encrypted serial number is sent to the database and a Merkle path stored for this hash value is determined, wherein an associated container hash is determined via the Merkle tree method.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Biró’s security elements applied onto printing substrates by the teaching of Chen because of the following reasons: (a) greatly reduces the authentication cost (Abstract, Chen); and (b) to provide a security element applied to a printing substrate by printing which, on the one hand, contains identification data associated with the printed matter itself as primary information and, on the other hand, also provides a reliable copy protection for the printed matter via latent secondary information as taught by Biró at paragraph 13.
Regarding claim 2. Biró discloses the proof of authenticity in the form of a security element is recorded with a camera using a mobile device and processed further in terms of data technology by means of an application which is installed and/or integrated in the firmware (“a method to inspect/determine print authenticity that allows authenticity check of a printed matter with a security element according to the invention for anyone and with no qualification in information safety immediately and on the spot by means of devices of at least medium resolution (that is, of 300 to 1200 dpi) that are available in everyday usage, such as e.g. mobile phones, tablets, smartphones, web cameras, etc”, paragraph 14 & 41 and “to accomplish the present invention in practice, a specific inspection device is not absolutely necessary; to this end, a photo taken by e.g. an ordinary smartphone and a decoding and analyzing software based on the method shown in FIG. 1B installed in the phone are sufficient”, paragraph 48).Regarding claim 3. Biró discloses after the recognition of the security element, the recording is present in an RGB format and is further processed in terms of data technology, wherein a combination of color filters and transformations is applied in such a way that the information content is determined for each individual field of the security element (“in a first step a digital representation of the code sign carrying primary information of said security element is generated (step 160) in visible light falling into the wavelength range of 380 to 750 nm or by making use of a light source providing illumination that spectrally corresponds to natural light falling into said wavelength range by means of a suitable digital imaging means, such as a mobile phone, a smartphone, a (hand) scanner, a web camera, optionally a camera, having typically a medium resolution.  After this step, pre-processing of the image of the code sign is performed (step 170), wherein at first the quality of the image is inspected: in case of an image with inadequate quality (due to e.g. insufficient illumination), the image of the code sign is disregarded and a new code sign image is recorded. If said code sign is hidden into an ornamental illustration, separating the image of the code sign from the ornamental illustration is also performed during pre-processing”, paragraphs 41-42, it is well known by those of ordinary skill in the art that camera and cell phones use RGB data).
Regarding claim 5. Chen discloses that a comparison with at least one blockchain is carried out, wherein a check is made whether the determined container hash is present in the database (“judging whether the transaction data storage path in the receipt of transaction information of block chain corresponding to whether the root of the Merkels tree is stored if the verification is successful, if not stored validation fails”, paragraph 20).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biró et al., and Chen et al. of claim 1 and further in view of US Patent No. 7,394,573 to Goldberg et al.
Regarding claim 6. Biró and Chen do not disclose an evaluation of the authenticity of the scanned image can be displayed by means of the application.  However Goldberg discloses that an evaluation of the authenticity of the scanned image can be displayed by means of the application (“image data 514 is rendered for output on display 532 for visual comparison”, column 7, lines 36-38, “rendered versions for display of the decompressed image data 514 and the grayscale image data 502 are displayed side-by-side or overlaid on top of each other for visual comparison on the display 532”, column 7, lines 40-43).
Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Biró’s security elements applied onto printing substrates to include: an evaluation of the authenticity of the scanned image can be displayed by means of the application.
It would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention to have modified Biró’s security elements applied onto printing substrates by the teaching of Goldberg because of the following reasons: (a) a system would advantageously be used to detect changes between a hardcopy document delivered by a sender to a recipient without requiring repeatable digital reproductions of the hardcopy document, (column 2, lines 16-19, Goldberg); and (b) to provide a security element applied to a printing substrate by printing which, on the one hand, contains identification data associated with the printed matter itself as primary information and, on the other hand, also provides a reliable copy protection for the printed matter via latent secondary information as taught by Biró at paragraph 13.

Allowable Subject Matter
Claims 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 5/7/22 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In US PG Pub 2018/0276364 to Rowe, systems and methods are described for securing credentials with optical security features formed by quasi-random optical characteristics (QROCs) of credential substrates. A QROC can be a pattern of substrate element locations (SELs) on the substrate that includes some SELs that differ in optical response from surrounding SELs. During manufacturing, a QROC of a substrate can be characterized, hidden by a masking layer, and associated with a substrate identifier. During personalization, personalization data can be converted into an authentication graphic formed on the substrate by de-masking portions of the masking layer according to a de-masking pattern. The graphic formation can result in a representation that manifests a predetermined optical response only when the de-masking pattern is computed with knowledge of the hidden QROC. The authentication graphic and optical response can facilitate simple human authentication of the credential without complex or expensive detection equipment.

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. WAIT, Esq. whose telephone number is (571)270-5976. The examiner can normally be reached Monday-Friday, 9:30- 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571 272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER D. WAIT, Esq.
Primary Examiner
Art Unit 2672



/CHRISTOPHER WAIT/           Primary Examiner, Art Unit 2672